Citation Nr: 9906090	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to June 1946 
and from June 1954 to June 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 Decision to Fulfill 
Administrative Requirements of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's disability rating for 
schizophrenic reaction, paranoid type, from 100 percent to 50 
percent, effective February 1, 1986.  This appeal arises from 
the RO in San Juan, Puerto Rico.

Pursuant to the October 1993 settlement agreement in the 
class action case entitled Giusti-Bravo v. United States 
Department of Veterans Affairs, Civ. No. 87-0590 (D.P.R.) 
(CCC), VA agreed to readjudicate the rating in effect for the 
veteran's service-connected schizophrenia from February 1, 
1986, to the present.  The RO in Jackson, Mississippi made 
the rating decision in February 1997.

The Board notes that although the issue is phrased as 
entitlement to restoration of a 100 percent rating, the issue 
on review in this case, pursuant to the Stipulation and 
Order, includes the issue of whether the veteran was entitled 
to a rating greater than the 50 percent to which he was 
reduced, at any point from that reduction, to the present.  
The Board finds that to also consider, within this decision, 
the issue of entitlement to a rating greater than 50 percent, 
subsequent to February 1, 1986, is not prejudicial to the 
veteran, as he has been informed of the criteria for 
entitlement to an increased rating for his disability and as 
that matter has been addressed by the RO in the February 1997 
Decision to Fulfill Administrative Requirements.  
Furthermore, the Board notes that consideration of the 
veteran's entitlement to a rating greater than 50 percent 
during the period of review is necessitated by the settlement 
agreement in Giusti-Bravo v. United States Department of 
Veterans Affairs, supra.  Therefore, although the issue has 
been phrased as entitlement to a restoration, entitlement to 
an increased rating, greater than 50 percent, throughout the 
period of review will also be addressed.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  At the times pertinent to this claim, the veteran's 
service-connected schizophrenic reaction, paranoid type, 
resulted in no more than considerable social and industrial 
inadaptability.

3.  At the times pertinent to this claim, the veteran's 
service-connected schizophrenic reaction, paranoid type, 
resulted in occupational and social impairment with reduced 
reliability and productivity.

4.  At the times pertinent to this claim, the veteran's 
service-connected schizophrenic reaction, paranoid type, did 
not preclude him from securing or following a substantially 
gainful occupation.

5.  As of February 1, 1986, the veteran had manifested 
sustained material improvement in his schizophrenic reaction, 
paranoid type, under the ordinary conditions of life, i.e., 
while he was working.


CONCLUSION OF LAW

The criteria for entitlement to restoration of a 100 percent 
rating for schizophrenic reaction, paranoid type, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.343, 3.344 (1986-1998); 38 C.F.R. § 4.16 (1989-1996); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9203 (1986-1996); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9203 (1997-1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Stipulation and Order entered in the 
case of Giusti-Bravo, et al., v. U. S. Department of Veterans 
Affairs, et al., supra, the Board shall adjudicate the 
veteran's appeal for restoration of a 100 percent rating for 
his schizophrenic reaction, paranoid type, in accordance with 
national adjudication standards, including "statutes, 
decisions of the U.S. Court of Veterans Appeals, regulations, 
general counsel opinions and other agency guidelines, 
applicable to whether a disability rating for a mental 
condition should be confirmed and continued, increased, or 
reduced."  In accordance with the Stipulation and Order, the 
first psychiatric disability rating decision made after 
January 8, 1982, which reduced the psychiatric rating from 
100 percent to a lower rating, and all subsequent psychiatric 
rating decisions, including Board decisions, to the date of 
the special settlement review, are vacated.  Such vacated 
decisions in the file have been covered and will not be 
considered by the Board.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his service-connected schizophrenic 
reaction, paranoid type, has not shown material improvement.  
He asserts that the evidence of record from the time of the 
February 1, 1986, reduction to the present shows that he 
continues to be totally disabled and that his condition does 
not show material improvement.  The veteran further contends 
that his schizophrenic reaction, paranoid type, is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the 
preponderance of the evidence, and his claim is denied.



The veteran established service connection for schizophrenic 
reaction, paranoid type, by means of an August 1968 rating 
decision, which assigned a temporary total rating based upon 
hospitalization effective October 9, 1964; assigned a 30 
percent rating effective January 1, 1965; and assigned a 100 
percent rating effective February 25, 1968.  That 100 percent 
rating was continued by an October 1970 rating decision.  A 
February 1997 Decision to Fulfill Administrative 
Requirements, pursuant to the settlement agreement in Giusti-
Bravo v. United States Department of Veterans Affairs, supra, 
reduced the veteran's rating for schizophrenic reaction, 
paranoid type, to 50 percent, effective February 1, 1986.  
That reduction and a review of the veteran's rating in the 
period subsequent to that reduction are the subjects of this 
appeal.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1986-1998).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general 

examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  Examinations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction.  

In addition, ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The provisions of § 3.344(a)-(b) apply 
to ratings that have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
that have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344 (1986-1998).

While the symptoms manifested on recent examinations by the 
veteran might not be as pervasive as those that he initially 
exhibited, the adjudicators can not simply rate the 
disability as though it was a new claim.  Rather, § 3.343 
makes the requirements for reduction from a total rating more 
stringent than those for an initial award.  See Collier v. 
Derwinski, 2 Vet App 247, 249 (1992).  Reduction requires 
material improvement.  "Material improvement" requires that 
the veteran attain improvement under the ordinary conditions 
of life, i.e., while working or actively seeking work.  The 
initial procedural burden falls squarely on VA to show 
material improvement from the previous rating examination 
that had continued a veteran's 100 percent disability rating.  
Ternus v. Brown, 6 Vet App 370, 376 (1994).  Thus, the 
adjudicator must compare the examination that purports to 
show that the 

veteran's condition has materially improved, with the last 
examination continuing his 100 percent rating.  Hohol v. 
Derwinski, 2 Vet App 169, 172 (1992); Karnas v. Derwinski, 1 
Vet. App. 308, 310 (1991).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Schizophrenic reaction, paranoid type, is 
evaluated pursuant to the criteria of the General Formula for 
Rating Mental Disorders found in Diagnostic Code 9203 of the 
Schedule.  38 C.F.R. § 4.130 (1998).  Under those criteria, a 
rating of 100 percent is warranted where the evidence shows 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal  
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex  
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 

abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 100 percent rating contemplated that there were active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce complete social and 
industrial inadaptability.  A 70 percent rating contemplated 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent rating 
contemplated a considerable impairment of social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 
9203 (1986-1996).  Effective February 4, 1988, to November 7, 
1996, the wording for the 100 percent schedular rating was 
changed from "complete" to "total" social and industrial 
inadaptability.  There was no change for the 70 percent or 50 
percent ratings.  38 C.F.R. Part 4, Code 9203 (1988-1996).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board also notes that subsequent to March 1, 1989, and 
prior to November 7, 1996, the regulations provided that in 
cases where the only compensable service-connected disability 
was a mental disorder assigned a 70 percent evaluation, and 
such mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder should be assigned a 100 percent schedular 
evaluation under the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.16(c) (1996).



The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board must 
apply all regulations in effect during the pendency of the 
veteran's claim, or in this case during the period of review 
subsequent to February 1, 1986, in order to determine which 
version is more favorable to the veteran.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  This is 
especially significant in this case, where the regulations 
require that material improvement be shown for a reduction.

The Board first must examine the evidence upon which the 
veteran's rating of 100 percent was assigned and continued.  
A November 1962 VA medical report shows that the veteran was 
admitted for the first time to that facility on November 13, 
1962, because of restlessness and insomnia of three weeks 
duration.  Psychiatric examination revealed dereistic 
thinking, pressure of speech, delusions of persecution, ideas 
of reference, auditory hallucinations, and inappropriate 
affect.  Physical and neurological examinations were within 
normal limits, as were laboratory studies and chest X-rays.  
The veteran was given Thorazine.  Promptly, he showed no 
signs of disturbances of perception, or of disorders of 
thought or association.  On December 1, 1962, he was 
discharged.  He knew the amount of his income, how much he 
had in the bank, what properties he had, and who his 
beneficiaries were.



A VA hospitalization report for the period from October 9, 
1964, to December 22, 1964, shows that the veteran was 
admitted for the first admission with a long history of 
mental disturbances and one previous hospitalization in a 
mental institution in 1962.  Symptoms leading to admission 
were described as restlessness, aggressive tendencies, 
delusions of persecution, ideas of reference, and insomnia.  
Physical and neurological examinations were within normal 
limits and routine laboratory tests were essentially 
negative.  On mental examination, the veteran appeared to be 
clean, fairly neat, hostile, somewhat suspicious, with his 
eyes widely opened, coherent and relevant, with blunt affect 
and disorganized thinking, expressing ideas of reference, 
delusions of persecution, and admitting auditory 
hallucinations.  He was well oriented in all spheres.  Memory 
for recent and remote events was preserved.  Insight and 
judgment were fair.  Upon admission the veteran was placed on 
Thorazine.  As he continued somewhat disturbed and hostile, 
it was necessary to give Trilafon intramuscularly for two 
days.  When remission of his symptoms started, the veteran 
was sent to an intensive open therapy ward and placed on 
group and individual therapy.  The last part of his 
hospitalization was uneventful.  The dosage of Thorazine was 
progressively reduced.  During the last weeks in the 
hospital, he was granted passes frequently to go out to look 
for a job and when he found one he was discharged with 
maximum benefit of hospitalization.  At the time, he was in 
remission of symptoms and mentally competent with a diagnosis 
of schizophrenic reaction, paranoid type, chronic, moderate.

A VA hospitalization report for the period from February 25, 
1968, to March 26, 1968, notes that the veteran was 
readmitted because of delusional thinking, insomnia, and 
agitation for about one week prior to his admission.  Upon 
admission he appeared violent, agitated, and with delusional 
thought processes.  He admitted auditory hallucinations of 
voices threatening to harm him.  His affect was one of rage 
and disgust.  He was oriented in the three spheres.  His 
intellectual capacities were partially handicapped.  Judgment 
and insight were poor.  Physical and neurological 
examinations as well as X-ray of the chest and routine 
laboratory work were within normal limits.  He was admitted 
under close observation and given 

Thorazine.  The next day he appeared more tranquil, and 
started to request his discharge on the grounds of feeling 
asymptomatic.  Nevertheless, he was still delusional with 
fleeting auditory hallucinations.  His mental status was 
discussed with him and he agreed to stay in the clinic.  He 
was transferred to an open ward where he used to be aloof, 
but gradually improved, being free of delusional thinking and 
hallucinations.  Weekly passes were allowed and he tolerated 
them fairly well.  He was discharged and appeared tranquil 
and free of acute mental symptoms.  He was mentally competent 
at the time of discharge with a diagnosis of schizophrenic 
reaction, paranoid type, chronic.

A VA hospitalization report for the period from April 17, 
1968, to May 15, 1968, notes that it was the veteran's third 
admission after having been discharged 21 days prior, because 
he again started to present delusional material which 
prevented him from performing his job after having been 
reinstated one week.  He was initially extremely tense, 
anxious, hostile and negativistic, making it impossible to 
establish satisfactory rapport.  On one occasion he had to be 
restricted after having attacked an employee and having tried 
to break into the nurses station.  In response to therapy 
with ataractics, improvement was obtained within ten days.  
The veteran then presented with many ideas of reference in a 
rather flat, inappropriate affect.  Subsequently he was able 
to repress his delusional ideas, displaying some awareness of 
reality, although only superficially.  He was not aware of 
the deeper implications related to his personality structure.  
He was discharged after receiving maximum benefit with 
Thorazine prescribed.  The physician diagnosed schizophrenic 
reaction, paranoid type, chronic, severe.

A July 1968 VA Memorandum notes that the veteran had a 
"severe dissociative reaction" during service.  Whether he 
had at that time a hysterical neurosis, dissociative type, or 
a psychotic break under stress, the physician was unable to 
say, but opined that definitely he had a severe mental 
disorder.  After that initial state, it seemed that the 
veteran improved to what appeared to be a normal state.  
Still later, he moved to a psychotic state.  There were two 
points of view on the matter.  The first was that it was a 
continuum dynamically based on psychoanalytical principles in 
which it referred the different stages of development and to 
the concepts of ego 

psychology.  Based on that concept of dynamic spectrum, there 
was the point of view that under certain conditions of 
stress, the human being can move from a normal state to a 
borderline state, to psychosis.  The second point of view 
stressed the quantitative difference between various 
categories of neurosis, borderline state, and psychosis.  
There was movement, but it was limited, in that some patients 
remained borderline and others fluctuated between that and 
other areas.  The examiner offered his opinion that the 
veteran's diagnosed psychosis was a continuum, a maturing of, 
a sequel to the previously recorded condition the veteran 
presented while in active service.

Based upon the above evidence, the veteran established 
service connection for schizophrenic reaction, paranoid type, 
by means of an August 1968 rating decision and was assigned a 
rating of 100 percent effective October 9, 1964, a rating of 
30 percent January 1, 1965, and a rating of 100 percent 
effective February 25, 1968.

Subsequent to that grant of service connection, the veteran 
appeared for a VA psychiatric examination in August 1970.  
That examination found that the veteran was a divorced father 
of two.  The veteran had various hospitalizations with the 
last to May 1968.  The veteran was employed as a civil 
engineer.  He was not under treatment, but saw a doctor when 
he didn't feel well.  The veteran complained that at times he 
felt pains in the neck and upper back.  He also complained of 
precordial pain and pain in the right chest, as well as 
flatulence.  The veteran was well-developed and well-
nourished, in no acute distress.  He was clean, tidy, in good 
contact, well-oriented, relevant, coherent, and cooperative.  
Affect was somewhat blunted and guarded.  The veteran 
admitted to auditory hallucinations in the past as well as 
delusions of persecution and ideas of reference.  In the past 
he felt that he had the gift of reading other peoples' minds 
and at the examination he went into philosophical 
verbalizations, describing his past concept of his illness 
and his present concept of his pains.  His memory was intact 
for the remote and recent past.  His grasp of current events 
was satisfactory.  His fund of general knowledge was 
commensurate with his background and education.  There was 
some grandiosity present in reference to his achievements.  
The veteran denied suicidal ruminations, and had plans for 
the future that he wanted to improve himself.  Insight and 

judgment were fair.  The examiner diagnosed schizophrenic 
reaction, paranoid type, chronic, in partial remission with 
acute symptoms.  The degree of incapacity was severe.  The 
veteran was able to handle his VA benefits.

Based upon the above evidence, the RO continued his rating of 
100 percent by means of an October 1970 rating decision.

A VA hospitalization report for the period from January 26, 
1980, to February 22, 1980, shows that the veteran was 
admitted because of delusions of control, ideas of reference, 
bizarre behavior, and isolation.  He was working as an 
engineer and lived alone.  His neighbor brought him to the 
hospital.  Blood pressure was 140/110, then it was within 
normal limits.  There were no other abnormalities.  Lab 
workup was within normal limits.  The veteran received rapid 
improvement on medication and was transferred to the general 
ward.  He continued with delusions of control and gradually 
improved.  He participated in group and individual therapy.  
At discharge, he was improved from delusions, not dangerous 
to himself or others, able to continue working, and able to 
control funds.

A May 5, 1980, VA medical report shows that the veteran had a 
problem with restlessness.  He had been feeling fairly well 
with present treatment, and was able to perform work 
adequately, with no major complaints.  He lived alone and had 
little involvement with his environment.  The veteran was 
divorced with two sons, ages 21 and 23, living with their 
mother.  He was a civil engineer with a monthly salary of 
$1,200.00 and an additional $900.00 in VA compensation.  He 
had been hospitalized for his mental disorder five times, 
first in 1964 and last in February 1980.  Objective 
examination found the veteran coherent, cooperative, well-
oriented, not delusional, with no aggressive ideas to self or 
others, and with a friendly attitude.  The examiner rendered 
an assessment, by record, of schizophrenia, paranoid type, 
fairly stabilized.

An August 4, 1980, VA medical report shows that the veteran 
had a problem with restlessness.  He had been feeling relaxed 
with present treatment and had been able to work as a civil 
engineer adequately, with no major complaints.  He was a 
well-

developed, well-nourished 55 year old male with good hygiene.  
He was coherent, relevant, well-oriented, not delusional, and 
without aggressive ideas to self or others.  He was somewhat 
guarded.  The examiner diagnosed, by record, schizophrenia, 
paranoid type.

A September 4, 1980, VA medical report shows that the veteran 
had been feeling pretty good, relaxed, and able to keep his 
present work as a civil engineer.  He had no major 
complaints.  He was a well-developed, husky-built, 54 year-
old male with neat appearance.  He was friendly, coherent, 
relevant, not delusional, well-oriented, and with no 
aggressive ideas to self or others.  The examiner diagnosed 
schizophrenia, paranoid type, at present stabilized.

A November 3, 1980, VA medical report shows that the veteran 
had been feeling pretty well with his present treatment.  He 
kept his work at the Water Resource Authority as a civil 
engineer.  He had no major complaints.  He was a well-
developed, neat, clean, 54 year-old male who was coherent, 
relevant, well-oriented, not delusional, and with no 
aggressive ideas.  The examiner diagnosed schizophrenia, 
chronic, paranoid type, fairly stabilized.

A January 5, 1981, VA medical report shows that the veteran 
felt tranquil during the holidays.  He had no major 
complaints.  He continued working as a engineer, with as 
usual shallow personal relations.  He was well-dressed, well-
nourished, with blunted affect, elaborated little on his 
themes, had a friendly attitude, was coherent, relevant, 
well-oriented, and not delusional.  The examiner diagnosed 
schizophrenia, paranoid type, striving for self-assurance and 
keeping himself active.

A March 4, 1981, VA medical report notes that the veteran was 
restless at times, but most of the time he was tranquil and 
able to perform his duties as an engineer adequately.  He was 
well-dressed, well-nourished, clean, with blunted affect, 
coherent, relevant, well-oriented, not delusional, and with 
no aggressive ideas.  The examiner diagnosed a history of 
schizophrenia, paranoid, stabilized with low doses of 
medication.



A June 3, 1981, VA medical report shows that the veteran felt 
rather well on his medication.  Sometimes he heard voices.  
He was coherent, relevant, mildly anxious, and with no self-
destructive ideas.  He had auditory hallucinations.  The 
examiner diagnosed schizophrenia.

A September 2, 1981, VA medical report shows that the veteran 
had been feeling fairly well.  He kept himself active at work 
as a civil engineer, and stated he was doing his job well.  
He had no major complaints.  He was mostly isolated at home, 
but he was visiting folks and letting them do the same with 
him.  In long term plans, the veteran was sustaining his work 
but was experiencing pressure due to the criteria used to 
measure attainment in his duties as a civil engineer.  
Another September 2, 1981, VA medical report shows that the 
veteran was a well-developed, well-nourished, detached male 
with blunted affected, coherent, relevant, not delusional, 
and well-oriented times three.  His attitude had not grossly 
changed subsequent to previous interviews.  There was no 
aggressive ideation.  The examiner assessed a history of 
paranoid schizophrenia, at present he should be considered to 
be schizophrenia, residual, seeking self-assurance and 
keeping himself active in a full time job.

A November 18, 1981, VA medical report shows that the veteran 
was under treatment at the mental health clinic on Haldol.  
The veteran had complaints concerning his tongue and gums 
that he attributed to the Haldol, to stress, and to cold.  
The veteran was well-nourished, well-developed, alert, 
coherent, cooperative, and in no acute distress.  The 
examiner diagnosed a neuropsychiatric disorder.

A December 2, 1981, VA medical report shows that the veteran 
occasionally felt restless when there was pressure at work, 
with a loss of mental acuity, or when he took medications in 
excess that was very seldom.  He was able to perform as an 
engineer full time.  He seldom went out after getting back 
home from work.  He preferred to stay at home doing household 
chores and maintenance and resting.  The veteran was well-
developed, well-nourished, clean, with a friendly attitude, 
more 

talkative, alert, coherent, relevant, with no delusions.  
Another December 2, 1981, VA medical report shows that the 
veteran had no aggressive ideas to himself or others, and no 
disorders of perception.  Affect was blunted throughout the 
interview.  Memory was well-preserved for most events.  The 
veteran was well-oriented times three.  The examiner provided 
an assessment of schizophrenia, residual type, striving for 
self assertion by keeping a full time job and able to cope 
with its stresses and at home.

A January 29, 1982, VA medical report shows that the veteran 
was divorced and taking Haldol.  He was working for the 
Aqueducts Authority as an engineer.  The veteran had 
complaints of numbness in his hands that he attributed to 
Haldol and stress.  The examiner diagnosed schizophrenia, 
paranoid type.

A March 4, 1982, VA medical report shows that the veteran had 
been feeling mostly tranquil with his present treatment, and 
as usual had been able to cope with stresses at work.  He 
spent a tranquil Christmas and mostly had little involvement 
with his environment.  He had no major complaints.  Objective 
examination found him well-developed, well-nourished, clean, 
with normal gait and coordination, alert, spontaneous, 
coherent and relevant, with no delusions, no aggressive ideas 
to self or others, no disorders of perception, blunted 
affect, and a well-preserved memory.  The examiner diagnosed 
schizophrenia, residual type, striving for self assertion by 
keeping a full time job and facing daily stresses.  Another 
March 4, 1982, VA medical report shows that the veteran had a 
short term goal of self reassurance, which was anticipated to 
be accomplished in three to six months.  The veteran needed 
to socialize and continue facing daily stresses.  The long 
term goal was sustaining present level of function, with an 
anticipated accomplishment time of six months, meaning to 
keep his full time job.  The veteran was able to cope with 
stressful life situations effectively with little involvement 
in his environment.

A June 1, 1982, VA medical report shows that the veteran had 
been feeling mostly tranquil with his present treatment and 
had been complaining of gastric discomfort.  He was able to 
keep his full time job as an engineer at the Water Resources 
Authority.   The veteran was well-developed, well-nourished, 
clean, friendly, alert, 

coherent and relevant, with no delusions, no aggressive ideas 
to self or others, as usual with blunted affect, and with no 
gross memory impairment.  The examiner diagnosed 
schizophrenia, residual type, striving for self assertion by 
keeping a full time job.

A September 7, 1982, VA medical report shows that the veteran 
had been feeling tranquil provided he took his medication 
regularly.  He kept his full time job facing positively daily 
stresses.  He had a friendly attitude, rather unproductive as 
usual.  He was coherent, relevant, well oriented, not 
delusional, with no aggressive ideas to self or others, and 
with a blunted affect.  The examiner diagnosed schizophrenia, 
residual type, striving for self assertion by keeping a full 
time job.

A December 6, 1982, VA medical report shows that the veteran 
had no major complaints for the past three months.  As usual 
he kept his full time job at the Water Resources Authority, 
coping with pressures and stresses of work apparently 
effectively, and doing household chores and maintenance after 
work.  He had a friendly attitude.  Thought processes were 
logical and sequential.  There were no delusions or 
aggressive ideation.  Affect corresponded to emotion.  The 
examiner assessed schizophrenia, residual type, striving for 
self assertion by working full time as an engineer.  Another 
December 6, 1982, VA medical report shows that the veteran 
needed diversification of activities.  His longer term goals 
were to avoid decompensation, and to not need hospitalization 
for six months.

A March 7, 1983, VA medical report shows that the veteran had 
been feeling moderately sick.  As usual he kept his full time 
job at the Water Resources Authority.  At home he faced the 
facts of living alone and having to cope with the stresses of 
household chores and maintenance.  He had a friendly 
attitude.  He was not psychotic and had no delusions or 
hallucinations.  There was no loosening of associations or 
irrelevant speech.  He was well oriented times three.  Affect 
was blunted.  There was no self-destructive behavior or 
aggressive ideas.  The examiner diagnosed schizophrenia, 
residual type, striving for self assertion by keeping a full 
time job as an engineer.



An April 4, 1983, VA medical report shows that the veteran 
was under treatment at the mental health clinic and taking 
Haldol.  A June 7, 1983, VA medical report shows that the 
veteran had taken Haldol on occasion to avoid becoming 
"dumbheaded."

A June 8, 1983, VA medical report shows that the veteran had 
achieved previous treatment goals.  Short term goal was self 
reassurance, measured by coping effectively and positively 
with stress.  The long term goals were to sustain his job and 
avoid decompensation, measured by his keeping work as an 
engineer and not needing hospitalization.

A September 6, 1983, VA medical report shows that the veteran 
was mostly tranquil and kept his job at the Water Resources 
Authority.  He went to the funeral of a sister and visited 
several relations.  He complained of pain in the thorax 
radiating to the right side of the neck.  He had sought 
treatment.  He had a friendly attitude.  Thought processes 
were logical and sequential.  No delusions, hallucinations, 
or aggressive ideas to self or others were noted.  The 
examiner diagnosed schizophrenia, residual type, striving for 
self assertion by keeping a full time job.

A November 28, 1983, VA medical report shows that the veteran 
had been feeling well, controlled fully by medication.  He 
kept his full time work at the Water Resources Authority, and 
had vague somatic complaints.  He had a friendly attitude.  
Thought processes were logical and sequential.  There were no 
delusions or hallucinations.  There were no self destructive 
or aggressive ideas.  Affect was appropriate.  The examiner 
diagnosed schizophrenia, residual type, stabilized, striving 
for self assertion by keeping a full time job.

A February 23, 1984, VA medical report shows that the veteran 
was doing well with his medication, which he took as 
prescribed.



A May 23, 1984, VA medical report shows that the veteran had 
been feeling well controlled, keeping his regular work full 
time at the Water Resources Authority, frequently under heavy 
stress.  He was planning a trip to New York the following 
month.  He isolated at home.  He had a friendly attitude.  
Thought processes were logical and sequential, with no 
delusions or hallucinations.  There were no self destructive 
or aggressive ideas.  Affect was shallow.  The examiner 
diagnosed schizophrenia, residual type, stabilized, striving 
for self assertion by keeping a full time job.

An August 22, 1984, VA medical report shows that the veteran 
was in mourning as a sister had died.  He planned to attend 
the funeral the following day.  He was facing the fact with 
temper and acceptance.  He kept his regular full time job at 
the Water Resources Authority.  He was alert, sad, coherent, 
relevant, well oriented, not delusional, and had no 
aggressive ideas to self or others.  The examiner diagnosed 
schizophrenia, residual type, stabilized.

An October 22, 1984, VA medical report shows that the veteran 
had been feeling mostly tranquil with his present regime.  He 
continued full time work at the Water Resources Authority.  
He was clean, friendly, alert, coherent, relevant, with no 
delusions or hallucinations, and with no self destructive or 
aggressive ideas.  Affect was shallow.  He was well oriented 
times three.  The examiner diagnosed schizophrenia, residual 
type.

A January 17, 1985, VA medical report shows that the veteran 
was tranquil and well controlled.  He was preoccupied about 
possible changes at work.  He stayed in Puerto Rico for 
Christmas without socialization doing chores at home.  He had 
a friendly attitude, was coherent, relevant, well oriented 
and not delusional, with no aggressive ideas, no delusions or 
hallucinations, shallow affect, and was oriented times three.  
The examiner diagnosed schizophrenia, residual type, 
stabilized.



An April 16, 1985, VA medical report shows that the veteran 
was feeling well.  He still had some worries about changes at 
work.  He had vague somatic complaints.  He was now active in 
his church choir.  He had no major complaints.  He was 
amicable, with no disorders of thought process, no delusions 
of hallucinations, and no self destructive or aggressive 
ideas.  Affect was blunted.  Mood denoted preoccupation.  He 
was well-oriented times three.  Memory was well preserved for 
most events.  Judgment was fair and he had no insight of his 
illness.  The examiner diagnosed schizophrenia, residual 
type, stabilized.

A May 7, 1985, VA medical report shows that the veteran came 
without an appointment.  He had been feeling stress some the 
previous week and was unable to work one day the previous 
week and twice the previous month.  He was having mental 
turmoil.  He felt like that if he thought of something it 
really happened, but that by some means he would be harmed 
and get involved in other peoples mishaps.  He felt this 
happened at work and at home.  He feared a breakdown.  He was 
alert, friendly, chain talking, coherent and relevant, with 
marked thought projection and paranoid ideation.  He was 
overtly tense and apprehensive.  There were no aggressive 
ideas.  He seemed at the verge of decompensation.  He was 
advised of the risk but preferred to go back to work with 
increased medication.

A June 10, 1985, VA medical report shows that the veteran had 
been feeling more tranquil.  He was able to overcome the 
crisis of the previous month.  He was working his regular 
tour of duty at the Water Resources Authority.  He had no 
major complaints.  The veteran was alert, coherent, relevant 
and not delusional, with no disorders of perception, and no 
aggressive ideas.  Affect was blunted.  He had fair judgment 
but no insight into his illness.  The examiner diagnosed 
schizophrenia, residual type, stabilized.

An August 1985 VA psychiatric examination shows that the 
veteran had worked for the Autoridad de Acueductos y 
Alcantarillados as a supervisor in a section since 1978.  The 
veteran was being treated at the VA mental hygiene clinic.  
The veteran 

claimed that his relationship with relatives was fair.  He 
did not receive Social Security benefits.  He was married at 
age 29 and divorced in 1965 (at approximately age 39).  He 
came alone to the interview and denied use of alcohol or non-
prescribed drugs.  He lived alone in an urban area remaining 
at home when not at work.  He related to people fairly.  
Personal habits were fair, caring for himself without aid.  
The veteran was well-developed, well-nourished, medium-sized, 
and showing good personal hygiene.  The attitude and behavior 
during the interview were quiet, polite, spontaneous, alert, 
cooperative, frank, and he talked in a medium tone of voice 
using no neologisms.  

The examination report also shows that production of thought 
showed no retardation, blocking, or pressure of thought.  The 
veteran's answers were relevant and coherent.  In the content 
of thought there were some ideas that someone occasionally 
used to read his thoughts.  He denied suicidal or homicidal 
ideation at the time of the interview.  There was a history 
of past auditory hallucinations, which were not present at 
the time of the interview.  His attention was not easily 
distracted.  He had made no suicidal attempts.  Affect was 
blunted.  General knowledge was found fair, but taking into 
consideration his educational background, the examiner 
concluded that there was some impairment.  The veteran was 
well-oriented in the three spheres.  His memory was fair, 
both for recent and remote events.  Judgment was fair.  
Insight was superficial.  The examiner provided an Axis I 
diagnosis of schizophrenia, paranoid type, in partial 
remission of symptoms.  The examiner stated that the veteran 
had a fair level of functioning for the past year.  The 
examiner felt that the veteran was able to take care of his 
personal needs.  There was no necessity of close supervision 
for his daily activities.  He was able to manage his own 
funds.  The examiner recommended a field survey to determine 
if the veteran was really employed by a government agency 
since 1978.

A VA Social and Industrial Survey was conducted on September 
3, 1985, through September 5, 1985.  The veteran was divorced 
and the father of two grown sons.  He was rated 100 percent 
for schizophrenia, paranoid type, and was considered 
competent to handle his funds.  He had an advanced degree in 
engineering and had 

been employed as an engineer for the Puerto Rico Autoridad de 
Acueductos y Alcantarillados.  He was also a retired Army 
officer.  He had been living alone for twenty years since his 
divorce.  The record indicated that he still maintained 
relations with his two sons and ex-wife.  He still 
contributed toward their support.  The veteran was seen at 
the mental hygiene clinic at the VA since 1980, with his last 
appointment in August 1985.  His psychiatric symptoms had 
been bizarre behavior, persecutory delusions, trembling, 
seclusiveness, social isolation, ideas of reference, shallow 
affect, and shallow interpersonal relations (no outside 
activities in his leisure time).  

The field survey was conducted at the veteran's home, in the 
community, and at his work.  The veteran was interviewed.  He 
was a late middle age man of medium height and weight.  He 
wore glasses and was clean and neatly dressed.  The content 
of his conversation reflected his educational level and 
although his conversation was relevant and coherent, it was 
extremely rambling.  The interview lasted well over two 
hours, as it took the veteran a long time to answer the 
interviewer's questions.  He could not answer succinctly and 
it appeared that in trying to make a point, he became 
sidetracked easily.  He attempted to be cooperative, but it 
was notable that the interview situation made him 
apprehensive and nervous.  The veteran stated that he was 
active in the reserves from 1953 to 1976 and that he still 
had his commission.  In 1954, he graduated from college with 
an engineering degree.  His emotional problems began in 1956 
or 1957 at Fort Bliss, Texas.  He had lived in Puerto Rico 
for 40 years.  He was married for ten years after which his 
wife abandoned him and accused him of cruel treatment.  They 
separated in 1964 and were divorced in September 1965.  They 
had two sons, now aged 26 and 29, and the veteran continued 
to provide most of their support.  He had tried to maintain a 
positive relationship with his ex-wife for their sons' 
benefit.  He still maintained frequent contact with them.  
One son was married and lived in New York City.  The other 
lived with his mother in Puerto Rico and came to visit the 
veteran frequently.  

The veteran had been receiving compensation since 1959 from 
VA and said that he had always cooperated and told the truth.  
He never tried to hide the fact that he had been working.  He 
went into detail about his work history.  He worked for the 

Aqueduct Authority in 1959 after leaving the Army, and 
transferred to the Department of Parks and Recreation in 1962 
or 1963 seeking a promotion.  There, he could not stand the 
job and had trouble with a supervisor.  He found the 
increased responsibilities too great to deal with.  This 
affected his nerves and he had to be hospitalized.  After 
this, he worked for a private agency as an engineer for 
twelve years during which time he was hospitalized.  He 
recalled going to work one day to find that the firm had gone 
out of business.  After that, he returned to the Aqueduct 
Authority in 1978, where he had been until the present time.  
His present title was Chief of one of the subsections of 
Planification.  The veteran had sought promotions in 
different agencies where he had been employed, but they had 
always been denied him.  He recounted how in the Army 
Reserves he had applied to be Lieutenant Colonel twice in 
1976 and was denied.  As he was not selected twice, he had to 
be retired.  This was a great blow to him.  

At his present position, he was at the lowest level of 
supervision and felt that he had been passed over for others 
with less education and experience.  The veteran had been 
receiving ambulatory treatment at the VA and had been 
hospitalized there two or three times, as well as at a 
private facility.  He expressed his gratitude to the VA.  He 
related that he was offended when he received a letter which 
he felt accused him of misrepresenting his marital status.  
He assured VA of his continuing honesty and cooperation.  His 
pulmonary condition still bothered him.  The veteran stated 
that he was still working because he desired to be useful.  
Work therapy was tremendous for him.  His hobbies were 
reading and home maintenance.  He sometimes would read for 
long times and not assimilate anything.  He had cordial 
relations with his neighbors but kept them at arm's distance.  
He did not like to invite them into his home.  He related to 
others on a superficial basis and maintained a shell to 
protect himself.  He went to an Episcopal church and belonged 
to professional engineers associations, but he could not 
participate actively.  The veteran centered all his efforts 
on trying to maintain himself productive in his work 
environment, and did not feel capable of close emotional ties 
such as another marriage.  

The veteran's supervisor at work was interviewed.  He had 
known the veteran for many years and described him as rigid 
in the military style.  He was very zealous in 

his job.  The supervisor said that stress effected the 
veteran greatly and that he would take his medication and 
absent himself from work for one or two days.  When he 
returned, he was recovered.  Pressure made the veteran 
nervous.  The supervisor and intervened with the veteran on 
his behalf with some of his supervised employees who 
complained about him.  The supervisor felt that the veteran's 
supervised employees didn't understand the veteran and his 
problem because the veteran kept it a secret and was proud.  
Also, sometimes the veteran's supervisor would tell him to do 
something and he wouldn't say no, but often he wouldn't do it 
either.  The supervisor stated that he was trying to have the 
veteran placed in a more technical position so that he would 
not have to supervise employees and so that interpersonal 
contact would be minimal.  

A co-worker was also interviewed who had helped the veteran 
obtain his current job, and had known him for seven years.  
The co-worker described the veteran as honest and 
professional, but with emotional problems.  He confirmed that 
the agency was trying to move the veteran out of the main 
office to a job inspecting sites, which had less pressure.  
He felt communication was a problem for the veteran.  The co-
worker felt that the veteran was in a constant struggle to 
maintain his control and tried to correct himself.  The 
veteran got depressed and took medication.  Sometimes his 
condition was so bad at work that they wanted to take him 
home, but he wouldn't go.  

A neighbor of the veteran was interviewed who had known him 
for many years and said that he had no complaints and that 
they helped one another when needed.  The neighbor stated 
that once, seven years prior, the veteran's nerves had become 
so bad that he had to be hospitalized and he called the 
veteran's family to take him to the hospital.  The veteran's 
daughter-in-law was visiting.  She had known the veteran for 
six years and knew he suffered from a nervous condition.  He 
was nice and friendly to everyone and treated her like a 
daughter.  He got along well with both of his sons and she 
and her husband stayed with the veteran when they visited 
Puerto Rico from New York.  He was sweet to his grandson and 
worried about all of them.  She knew that the veteran had 
recently had another nervous attack, but could not 

give any details.  A friend of the veteran who had known him 
since 1939 knew that the veteran had been nervously ill and 
confined at a private clinic.  The friend sometimes thought 
that the veteran was "off his rocker."  Sometimes the 
veteran would talk about one subject all the time and repeat 
himself like a broken record.  The friend didn't know if the 
veteran realized he was doing it.  The veteran was also very 
selective in choosing his friends.  

The Social and Industrial survey investigator concluded that 
the veteran was a well-spoken, well-educated man who held a 
job as an engineer and supervisor at the Autoridad de 
Acueductos y Alcantarillados.  The veteran impressed as a 
very rigid, self-controlled man who had put tremendous effort 
into remaining a productive member of society.  He was a 
living example of the work ethic, which gave him great pride.  
He was very ambitious and felt that he hadn't achieved what 
he had hoped to.  The veteran had some insight into his 
condition and had chosen to channel his maximum efforts into 
his profession rather than his personal life.  He had a few 
friends who had known him for many years, but stayed away 
from close emotional ties as threatening to his fragile inner 
stability.  The veteran was competent to handle his funds.

A VA hospitalization report for the period from May 12, 1987, 
to May 29, 1987, shows that the veteran had chronic paranoid 
schizophrenia, and for the past few weeks had noted auditory 
hallucinations and feeling people could read his mind or 
control him.  He had not been able to sleep and had been very 
anxious and restless.  The veteran was well-developed, well-
nourished, cooperative, with good hygiene, calm, and made 
good eye contact.  He admitted to auditory hallucinations and 
some evidence of thought broadcasting delusions.  Affect was 
flat.  Judgment was good.  Insight was moderate.  The veteran 
was admitted to control psychosis.  He was initially treated 
with Haldol and responded very well.  His psychotic features 
were noted to gradually decrease, but he developed an 
allergic reaction in his mouth and lips to the Haldol.  
Haldol was discontinued and another medication used.  The 
allergic reaction improved immediately.  He responded very 
well to Navane without 

any side effects.  His psychotic features by the time of 
discharge were lifted.  He was not paranoid, not delusional, 
and not hallucinating.  The examiner diagnosed chronic 
paranoid schizophrenia, acute exacerbation.

The Board finds that the veteran showed material improvement 
between time of the medical evidence upon which his 100 
percent rating was assigned and continued, and the time of 
the February 1, 1986, reduction to a 50 percent rating.  The 
Board specifically finds that the medical evidence considered 
in reducing the veteran's rating was more complete and 
detailed than that used to establish the 100 percent rating.  
In making this determination, the Board notes that at the 
time of the 1968 grant of the 100 percent rating, and the 
1970 continuance of that rating, the veteran was not working.  
However, subsequent to that time, and prior to February 1, 
1986, the veteran began working with the Aqueduct Authority 
of Puerto Rico.  He has continued to maintain that position 
and currently works in a supervisory position at that agency.  
At the time of the February 1, 1986, reduction, the veteran 
had maintained the position at the Aqueduct Authority for 
over eight years.  The Board finds that he had maintained the 
position for a sufficient period of time to warrant a finding 
that the improvement was sustained.  The Board also notes 
that the veteran has stated that he was an active member of 
the Army Reserve until 1976, that he had attained that rank 
of Major, and that he was retired in 1976 after failing to be 
promoted to the rank of Lieutenant Colonel.  Furthermore, the 
Board notes that, although the veteran's rating was reduced 
on the basis of a single examination, and his disability is 
one noted in the pertinent regulation to be subject to 
episodic improvement, all the evidence of record clearly 
warrants the finding that sustained material improvement had 
been demonstrated.  The Board also specifically finds that 
the sustained material improvement was shown in the context 
of daily life, i.e. while working.  Therefore, the Board 
finds that procedurally, the RO properly relied upon more 
complete and full information in making a reduction of the 
veteran's rating, and that all the evidence of record clearly 
showed a sustained material improvement, warranting reduction 
on a single examination.

The Board notes that the August 1968 rating decision, which 
assigned the veteran's, 100 percent rating assigned the 
rating on a schedular basis, rather than by finding 

that the veteran was individually unemployable.  Therefore, 
the provisions relating to reduction of a rating assigned due 
to individual unemployability were not applied in this case.

Therefore, having found that sustained material improvement 
was shown by all the evidence of record at the time of the 
February 1, 1986, reduction, the Board must now focus upon 
whether a rating greater than 50 percent was warranted at 
any time during the period subsequent to February 1, 1986.

The Board finds that a rating greater than 50 percent was not 
warranted subsequent to February 1, 1986, pursuant to the 
criteria for the evaluation of mental disorders in effect 
prior to November 7, 1996.  The Board finds that subsequent 
to February 1, 1986, the medical evidence shows that the 
veteran's mental disorder was productive of no more than 
considerable social and industrial impairment.  The veteran 
maintained employment throughout the period in review, and 
advanced to a supervisory position as an engineer.  While the 
evidence shows that he was very rigid in his management 
policies, and that he directed most of his attention toward 
maintaining his employment, the fact remains that he was 
working, and was working in a supervisory position.  While 
the veteran was withdrawn socially and preferred to remain 
isolated, the evidence shows that he maintained a good 
relationship with his two sons and their families, and that 
he sought to maintain a good relationship with his ex-wife, 
who is the mother of his sons.  The veteran also claimed to 
have some friends, though he was selective in choosing his 
friends.  The Board finds that this evidence does not show 
severe, total, or complete social and industrial impairment, 
and at most, shows considerable social and industrial 
impairment.  The Board has particularly relied upon the 
veteran's satisfactory work performance and his good familial 
relations in finding that his mental disorder is productive 
of no more than considerable social and industrial 
impairment.  Therefore, the Board finds that the criteria for 
entitlement to a rating greater than 50 percent for 
schizophrenic reaction, paranoid type, pursuant to the 
criteria in effect prior to November 7, 1996, are not met.



The Board finds that a rating greater than 50 percent was not 
warranted subsequent to February 1, 1986, pursuant to the 
criteria for the evaluation of mental disorders in effect 
subsequent to November 7, 1996.  The Board finds that the 
evidence shows occupational and social impairment with 
reduced reliability and productivity.  The Board notes that 
the veteran has shown blunted affect; circumstantial, 
circumlocutory, or stereotyped speech; impaired judgment; 
disturbances of motivation and mood; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  The evidence does 
not show panic attacks.  The evidence does show that the 
veteran has claimed some short- and long-term memory 
impairment and has had difficulty completing tasks; however, 
the evidence does not show difficulty understanding the 
tasks.  Therefore, the Board finds that the veteran meets the 
criteria for a rating of 50 percent pursuant to the criteria 
in effect subsequent to November 7, 1996, for the evaluation 
of mental disorders.  

However, the Board finds that the veteran does not meet the 
criteria for a rating of 70 percent.  The Board finds that 
although the veteran suffers from occupational and social 
impairment, his impairment cannot properly be characterized 
to include deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood.  The evidence shows 
that the veteran has maintained satisfactory work performance 
with intermittent absences.  From the medical and other 
evidence, his family relations appear good.  The evidence 
shows that his judgment is somewhat diminished.  The evidence 
shows that for the most part his mood varies and that his 
thinking remains coherent, although there are intermittent 
episodes of ideas of reference, delusions, and 
hallucinations.  Although the veteran has had short episodes 
of impaired thinking, these have been quickly resolved by use 
of medication, and the veteran has returned to coherent 
thinking.  The medical evidence does not show spatial 
disorientation; neglect of personal appearance and hygiene; 
suicidal ideation; impaired impulse control (such as 
unprovoked irritability with periods of violence); or 
obsessional rituals which interfere with routine activities.  
While the evidence shows some tendency toward anxiety or 
depression, 

the evidence does not show near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Furthermore, the evidence 
clearly does not show an inability to establish and maintain 
effective relationships.  The veteran has maintained 
relationships with his sons and their families, and 
maintained one or two friends.  

The Board does note that the veteran's speech is 
intermittently illogical, obscure, or irrelevant.  However, 
the Board finds that these episodes resolved quickly with 
treatment by medication and do not of themselves raise the 
level of the veteran's difficulty in adapting to stressful 
circumstances, including work or a worklike setting.  
However, these difficulties are clearly of lesser severity as 
the veteran has overcome these difficulties as demonstrated 
by his advancement to a supervisory position at his work.  
The veteran and a co-worker have noted that under some 
stresses the veteran will miss a few days of work.  However, 
the evidence shows that the veteran has been able to maintain 
satisfactory performance at work in a supervisory position, 
despite those absences.  The Board particularly relies upon 
the veteran's good familial relationships, his having 
maintained satisfactory performance at work and advanced to a 
supervisory position, as well as evaluation of his symptoms, 
in finding that the veteran does not meet the criteria for a 
70 percent rating.  Therefore, the Board finds that the 
criteria for entitlement to a rating greater than 50 percent 
for schizophrenic reaction, paranoid type, pursuant to the 
criteria in effect subsequent to November 7, 1996, are not 
met.

The Board does acknowledge that the veteran was hospitalized 
from May 12, 1987, to May 29, 1987.  However, the Board notes 
that with medication and treatment the veteran's psychotic 
symptoms were noted to gradually decrease, and were not 
present at the time of his release.  The treating physician 
diagnosed the event as an acute exacerbation of his paranoid 
schizophrenia.  Therefore, while the Board has considered 
that hospitalization, the Board finds that the evidence still 
does not warrant a rating in excess of 50 percent during the 
period of review.

The Board further finds that the evidence does not show that 
the veteran warranted a rating of 70 percent for his mental 
disorder, and that the veteran was working in a 

substantially gainful occupation throughout the period in 
question subsequent to February 1, 1986.  Therefore, the 
Board finds that the provisions of 38 C.F.R. § 4.16(c), as in 
effect prior to November 7, 1996, are not for application in 
this case.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 100 percent rating for 
schizophrenic reaction, paranoid type, are not met, and the 
veteran's claim therefor, and his claim for a rating greater 
than 50 percent, subsequent to February 1, 1986, are denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.343, 
3.344 (1986-1998); 38 C.F.R. § 4.16 (1989-1996); 38 C.F.R. 
Part 4, § 4.132, Diagnostic Code 9203 (1986-1996); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9203 (1997-1998).


ORDER

Entitlement to restoration of a 100 percent rating for 
schizophrenic reaction, paranoid type, is denied.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


- 30 -


